Case 1:20-cv-00706-DLC Document 282-4 Filed 09/24/20 Page 1 of 3




                Exhibit D
                      Case 1:20-cv-00706-DLC Document 282-4 Filed 09/24/20 Page 2 of 3

    From:             Akeel Mithani <amithani@vyera.com>
    Sent:             Tuesday, February 25, 2020 10:46 PM
    To:               kevin.mulleady@googlemail.com; William Rueckert
                      <wdrueckert@oystergroupllc.com>, Jordan Walker 1ordan.walker@gmail.com>
    Subject:          FW: 2019 Self Review
    Attach:           2020-02-24 2019 Self-Review and Feedback Form ALP.docx; 2020-02-24 State of the
                      Enterprise.docx


   Hello all, Averill sent this to as part of his self review since Jordan and I are on the comp committee. We would value
   rest of the board member's two cents also in determining his annual cash bonus.

   Akeel


   From: Averill L. Powers <apowers@vyera.com>
   Sent: Monday, February 24, 2020 6:58 PM
   To: Akeel Mithani <amithani@vyera.com>; Jordan Walker <jordan.walker@gmail.com>
   Subject: RE: 2019 Self Review

   Please see attached filled in Self-Review & Feedback Form. I am also including a short synopsis of the state of the
   enterprise and our trajectory as I see it which should give you more details to chew upon in one place although none of
   it should be new to you. I was not thrilled by the latest HQ Bonus pool 2019 spread sheet that you distributed, Akeel,
   specifically my projected bonus. Please consider the situation in which I was asked to take on my role, what has
   happened since (both positively as well as the negative things that are completely beyond my control, e.g., personal
   threats while being grilled by FTC commissioners and staff and calls from Kevin on behalf of Martin threatening my
   tenure as a Director). The reputational and other risks associated with this job have only gone up. I am not wavering in
   m y commitment, but I do expect to be properly taken care of.


   From: Akeel Mithani <amithani@vyera.com>
   Sent: Thursday, January 30, 2020 11:36 AM
   To: Averill L. Powers <apowers@vyera.com>
   Cc: Jordan Walker <jordan.walker@gmail.com>
   Subject: 2019 Self Review

   Hi — it would greatly appreciated from Jordan and I if you would fill out the attached form, I think there have been many
   small wins this year would be great to have them laid out for us.

   Akeel Mithani
   Head Of Business Development
   Vyera Pharmaceuticals, LLC
   600 3rd Avenue
   New York, NY 10016
   Email amithani@vyera.com
   Office +1 646.356.5552
   Mobile +1 917.575.6446
   www.vyera.com




   NOTICE. This e-mail message (including any attachments) is a private communication and may contain
   confidential, privileged or proprietary information meant solely for the intended recipient. If you are not the
   intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this



Highly Confidential                                                                                            Mulleady_0001882
                      Case 1:20-cv-00706-DLC Document 282-4 Filed 09/24/20 Page 3 of 3
   communication is prohibited and may be unlawful. Please notify the sender immediately by replying to this
   message, then delete the e-mail and any attachments from your system.

   Disclaimer

   The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
   others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
   taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

   This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
   Software as a Service (SaaS)for business. Providing a safer and more useful place for your human generated data. Specializing in;
   Security, archiving and compliance. To find out more Click Here.




Highly Confidential                                                                                                        Mulleady_0001883
